DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
Applicant chooses not to amend the title.  While Examiner maintains that position that the title  is not indicative of the inventive concept, the objection is withdrawn.

Specification
Applicant chooses not to amend the abstract.  While Examiner maintains the position that the abstract adds no value to the disclosure, the objection is withdrawn.

Claim Objections
Applicant has amended claim 13; objection is withdrawn.  Applicant has sufficiently explained the awkward wording in claim 17; objection is withdrawn.

Claim Rejections - 35 USC § 112
Applicant has amended claims 1, 10 & 12; rejections under this section are withdrawn.


Allowable Subject Matter
Claims 1-17 are allowed.  An examiner’s statement of reason for allowance of claims 1-9 appears in the action mailed 08 December 2020.  Independent claim 10 is situated similarly to claim 1.  An updated search was performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY LEE whose telephone number is (571)270-7306.  The examiner can normally be reached on MTWF 0930-1800; TH 1030-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT CHANG can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURENCE J LEE/Primary Examiner, Art Unit 2624